Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00541-CR

                                 Librado MALDONADO,
                                        Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR4304W
                      Honorable Lori I. Valenzuela, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that the Clerk of this court issue mandate contemporaneously with this judgment.

      SIGNED October 15, 2014.


                                             _________________________________
                                             Sandee Bryan Marion, Justice